IMAX CORPORATION

EXHIBIT 10.37

FIFTH AMENDING AGREEMENT

This Amendment to Employment Agreement dated as of December 31st , 2007 (the
“Amending Agreement”) is made between:

IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),

and

ROBERT D. LISTER (the “Executive”)

WHEREAS, the Company wishes to enter into this Amending Agreement to amend and
extend the Employment Agreement dated as of May 17, 1999 between Imax Ltd, the
Company and Executive, as modified and amended by those Amending Agreements
dated as of April 4, 2001, January 1, 2004, February 14th, 2006 and October 5th,
2006 (together, the “Agreement”), whereunder the Executive provides services to
the Company, and the Executive wishes to so continue such engagement, as
hereinafter set forth;

AND WHEREAS, on January 1, 2001 Imax Ltd. assigned all of its rights and
obligations pursuant to the Agreement to the Company, and the Executive has
consented to such assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Effective on January 1, 2008 the Executive’s Title will be Senior Executive
Vice President and General Counsel.

2. Section 1.3 of the Agreement shall be deleted and replaced with the
following:

“Section 1.3 Term of Employment. The Employee’s employment under this Agreement
commenced on the 17th day of May, 1999 (the “Commencement Date”) and shall
terminate on the earlier of (i) January 1, 2010, or (ii) the termination of the
Employee’s employment pursuant to this Agreement. The period commencing as of
the Commencement Date and ending on January 1, 2010 or such later date to which
the term of the Employee’s employment under this Agreement shall have been
extended is hereinafter referred to as the “Employment Term.”

3. Section 2.1 of the Agreement shall be deleted and replaced with the
following:

“Section 2.1 Base Salary. Effective January 1, 2008, the Executive’s Base Salary
shall be US$442,497. The Executive’s Base Salary shall be subject to review in
connection with his performance review in 2009.”



--------------------------------------------------------------------------------

4. Incentive Compensation. On the later of : (a) December 31st, 2007 and (b) if,
on December 31st, 2007, the Company has material information which has not been
publicly disclosed, the date which is fifteen (15) days after the date on which
such information is publicly disclosed, the Executive shall be granted 120,000
stock appreciation rights (“SARs”) which shall entitle the Executive to receive
in cash from the Company any increase in the fair market value of the common
shares of the Company from the fair market value thereof on the date hereof to
the date of exercise of the SARs. 60,000 SARs shall vest on each of December 31,
2008 and December 31, 2009. All SARs will have a 10-year term, commencing on the
date of grant and, to the extent applicable, the SARs shall be governed by the
provisions of the Stock Option Plan of the Company (the “Plan”), including for
greater certainty, the provisions relating to the calculation of the fair market
value of common shares of the Company, resignation or termination; provided,
however, that to the extent any provisions of the Plan conflict with provisions
of the Agreement, the provisions of the Agreement shall apply. The vesting of
all SARs shall be accelerated upon a “change of control” as defined in the
Agreement and shall be governed, to the extent applicable, by any other
provisions in the Agreement regarding change of control. At any time and from
time to time after vesting, but subject to the insider trading policy of the
Company in effect at that time which shall apply to the SARs as if they were
securities covered thereby, the Executive shall be entitled to exercise some or
all of the vested SARs by delivering notice of exercise in writing to one of the
Chief Executive Officers of the Company. Within 10 business days after receipt
of such notice in writing, the Company shall pay to the Executive the amount by
which the fair market value of the common shares of the Company has increased
from the fair market value on the date of grant to the fair market value on the
date of such notice, net of any applicable withholdings and any other amounts
owing at that time by the Executive to the Company. Notwithstanding anything to
the contrary contained herein, the Company shall have the right but not the
obligation to cancel at any time all, or from time to time any part, of the
SARs, in any case upon notice in writing to the Executive and to replace the
cancelled SARs with a grant of stock options under the Plan (the “Options”)
provided that (i) such Options have no less favorable (to the Executive)
material terms and conditions as, and are in such number as are of equivalent
value to, the cancelled SARs, and (ii) the Company cannot replace cancelled SARs
with stock options if such options have a higher exercise price than the fair
market value of the common shares of the Company on December 31, 2007.

The SARs (Options) granted hereunder shall otherwise be treated in accordance
with the terms of Section 2.3 of the Agreement.



--------------------------------------------------------------------------------

Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Amending Agreement on this 31st day of December, 2007.

 

    IMAX CORPORATION     By:  

“Bradley J. Wechsler”

      Name:   Bradley J. Wechsler       Title:   Co-Chief Executive Officer    
By:  

“G. Mary Ruby”

      Name:   G. Mary Ruby       Title:  

Senior Vice President, Legal Affairs and Corporate Secretary

SIGNED, SEALED AND DELIVERED     EXECUTIVE: in the presence of:    

“Mary Barto”

   

“Robert D. Lister”

Witness    

 

Robert D. Lister